FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                           FOR THE TENTH CIRCUIT                          October 4, 2016
                       _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
ERIC EDWARD CHANDLER,

     Petitioner - Appellant,

v.                                                       No. 16-9000
                                                     (CIR No. 6866-12L)
COMMISSIONER OF INTERNAL                       (Commissioner of Internal Revenue)
REVENUE,

     Respondent - Appellee.
                     _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.
                   _________________________________

      Eric Edward Chandler admits that he owes hundreds of thousands of dollars in

federal tax liabilities. After the IRS Office of Appeals rejected Chandler’s offer in

compromise and sustained the notice of federal tax lien, Chandler claimed that his

medical expenses had increased, resulting in changed circumstances. Chandler argues

that the Tax Court should have remanded his appeal to the IRS Office of Appeals to

reconsider its ruling in view of his changed circumstances, even though his


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
reasonable collection potential is still substantially more than his offer in

compromise. The Tax Court rejected this argument and concluded that even if

Chandler were able to show a change in circumstances, that change wouldn’t be

material or alter the Office of Appeals’ determination. Exercising jurisdiction under

26 U.S.C. § 7482(a)(1), we affirm.

                                 BACKGROUND

      Chandler admits that he owes several years of underpaid taxes, estimating the

total as between $750,000 to $1,000,000. After the IRS filed a notice of federal tax

lien, Chandler requested a Collection Due-Process hearing with the IRS Office of

Appeals. Before the hearing, Chandler submitted an offer in compromise to pay

$122.40 per month for 24 months, totaling $2,937.60.1 The IRS preliminarily rejected

Chandler’s offer in compromise—determining that Chandler was seeking to hinder or

delay its collections actions against him. But because Chandler had requested a

Collection Due-Process hearing, the Office of Appeals issued a final determination

on his offer in compromise.2

      The Office of Appeals sustained the IRS’s lien filing and rejected Chandler’s

offer in compromise. The Office of Appeals calculated Chandler’s reasonable

collection potential at $518,579. It did so by adding five years of Chandler’s

      1
        The record is unclear how Chandler determined this offer in compromise. In
response to Chandler’s offer in compromise, the IRS calculated Chandler’s monthly
disposable income as $1,732. His offer in compromise of $2,937.60 represented less
than two months of his disposable income.
      2
        Chandler doesn’t dispute the amount of the outstanding tax liabilities or
argue that the Office of Appeals erred in rejecting his offer in compromise.
                                         2
disposable income ($103,920) to his equity in other assets, including his retirement

funds ($415,969). Based on its calculated reasonable collection potential, the Office

of Appeals proposed its own Form 433-D Installment Agreement payment plan,

offering to accept $103,920, the value of sixty months’ payments of $1,732.

      Dissatisfied with this turn, Chandler appealed the Office of Appeals’ denial of

his offer in compromise to the Tax Court. Once there, Chandler sought a remand to

the Office of Appeals for reconsideration in view of an alleged recent change of

circumstance—medical expenses rising from $144 per month (which the Office of

Appeals considered in determining his reasonable collection potential) to $310 a

month.

      The Tax Court began by sustaining the IRS’s tax lien, holding that the Office

of Appeals had acted within its discretion in rejecting Chandler’s offer in

compromise. Next, addressing Chandler’s changed-circumstances argument, the Tax

Court determined that Chandler’s $166 increase in monthly medical expenses would

not materially affect the IRS’s reasonable collection potential. Thus, the Tax Court

concluded that the asserted change in circumstances didn’t justify a remand to the

Office of Appeals.

      On appeal to this court, Chandler doesn’t dispute his tax liability, oppose the

Tax Court’s calculation of his reasonable collection potential, or claim that the Office

of Appeals abused its discretion in rejecting his offer in compromise. Instead, he

argues that the Tax Court erred by not remanding his case back to the Office of



                                           3
Appeals to reconsider its ruling after he told the Tax Court that his medical expenses

had increased $166 per month.

                                   DISCUSSION

      We review “tax court decisions ‘in the same manner and to the same extent as

decisions of the district courts in civil actions tried without a jury.’” Wheeler v.

Comm’r, 521 F.3d 1289, 1291 (10th Cir. 2008) (quoting Kurzet v. Comm’r, 222 F.3d

830, 833 (10th Cir. 2000)). This standard requires us to “review the Tax Court’s

conclusions of law de novo and its factual findings for clear error.” Lewis v. Comm’r,

523 F.3d 1272, 1274 (10th Cir. 2008). The Tax Court has discretion to remand

“where it would be helpful because of ‘a material change in a taxpayer’s factual

circumstances.’” Kuretski v. Comm’r, T.C. Memo. 2012-262, 2012 WL 3964770, * 5

(2012) (quoting Churchill v. Comm’r, T.C. Memo. 2011-182, 2011 WL 3300235 at

*6 (2011)).

      Here, the Tax Court didn’t abuse its discretion in denying Chandler’s request

to remand to the Office of Appeals for changed circumstances. In the Tax Court,

Chandler presented evidence that his medical expenses had increased by $166 per

month after he had appeared in the Office of Appeals. But the Tax Court concluded

that even with the increased medical expenses, Chandler’s reasonable collection

potential would marginally decrease from $518,579 to $508,619—still far more than

Chandler’s offer in compromise of $2,937.60. In refusing Chandler’s requested

remand, the Tax Court explained that even with the asserted change in circumstances,



                                          4
a remand to consider Chandler’s offer of $2,937.60 would be unhelpful, unnecessary,

and unproductive.

      The Tax Court did not abuse its discretion in rejecting Chandler’s request for

remand. Chandler’s change in circumstances isn’t material because it marginally

lowers his reasonable collection potential, which is still far greater than his offer in

compromise. See Murphy v. Comm’r, 469 F.3d 27, 33 (1st Cir. 2006) (explaining that

the IRS “will not accept a compromise that is less than the reasonable collection

value of the case.”). Therefore, the Tax Court did not abuse its discretion in refusing

to remand this case to the Office of Appeals.

                                   CONCLUSION

      For these reasons, the Tax Court’s decision is AFFIRMED.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           5